 DECISIONS OF NATIONAL LABOR RELATIONS BOARD20th Century-Fox Film Corporation and Office andProfessional Employee International Union, Local174, AFLCIO, Petitioner. Case 3 1-UC-70January 10, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a petition duly filed under Section 9(b) of theNational Labor Relations Act, as amended, a hear-ing was held before Hearing Officer Homer T. Ball ofthe National Labor Relations Board. Following theclose of the hearing, the Regional Director forRegion 31 transferred this case to the Board fordecision. Thereafter, briefs were filed by the Employ-er and the Petitioner.Pursuant to provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs, the Board finds:1. The parties stipulated, and we find, that theEmployer, 20th Century-Fox Film Corporation, isengaged in commerce within the meaning of the Actand it will effectuate the purposes of the Act to assertjurisdiction herein.2. The parties stipulated, and we find, that thePetitioner is a labor organization within the meaningof the Act.3. The Employer, a Delaware corporation doingbusiness in the State of California, is engaged in theproduction of television and moving pictures. Theparties stipulated that since 1946 the Petitioner' hasrepresented employees in the following unit asdescribed since then in successive collective-bargain-ing agreements, the most recent one being datedFebruary 1, 1976:All office, clerical, secretarial and accountingemployees of the Company, office and tabulatingmachine operators, switchboard operators, cast-ing clerks, messengers and other persons doingwork of a similar nature, excluding casting direc-tors, assistant casting directors, outside messen-gers attached to the Transportation Department,laboratory shipping clerks, production scriptclerks, and other employees of the Companyl In stipulating that the Union has represented the employees in thebargaining unit, the parties did not explain the fact that the name of thecurrent Petitioner is different from that which appeared on the Board's 1946234 NLRB No. 26covered by the terms of any other collectivebargaining agreement, or classified within a grouprepresented by any other collective bargainingrepresentative; confidential secretaries to the offi-cers of the Company, confidential secretaries tothe executive head of production in the studio, tothe executive manager, to the general productionmanager, to the executive producers, to the studiotreasurer, to the executive in charge of publicrelations, to the executive in charge of laborrelations, to the comptroller of the studio, notmore than two confidential secretaries in theLegal Department of the studio, one confidentialsecretary to the chief auditor of the studio, oneconfidential secretary to the chief of police of thestudio, employees who perform executive, admin-istrative, or supervisory functions during a sub-stantial portion of their working time and all orany other supervisory employees with authority tohire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, oreffectively recommend such action, constitute aunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act.The attorneys in the Employer's Legal AffairsDepartment are specialists engaged in the practice ofentertainment law. Previously their function primari-ly was to draft contracts negotiated by the BusinessAffairs Department with such personnel as actors,directors, producers, cameramen, costume designers,editors, and musicians. They essentially used formcontracts which they tailored to the specific needs ofeach new arrangement. Legal secretaries were alsogiven the task of filling in blanks on these contractswith such information as names, dates, and dollaramounts. Prior to 1974, the 10 attorneys performingthis job were able to do all the work because thecontracts were relatively simple, the workload wasnot too great, and the attorneys had no responsibilityfor the total project, such as a motion picture.In 1972 and 1973, Fox began a transition in itsmethod of doing business, which ultimately resultedin a reorganization of the Legal Affairs Department.As a result, contract drafting for attorneys becamemore extensive and creative, attorneys became thelegal coordinators for entire projects, and theybecame involved in complex negotiations involvingthe projects. The direction of the attorneys' energiestowards these new responsibilities caused a tremen-dous backlog in the drafting of the simpler contracts.Consequently, in the fall of 1974, the EmployerDecision and Certification of Representatives; i.e., 20th Century-FoxIndependent Office Employees Guild unaffiliated.172 20TH CENTURY-FOX FILM CORPORATIONcreated the position of "paralegal specialists" to draftthe simpler contracts and perform other uncompli-cated legal functions, thereby relieving the attorneysof a large amount of their workload to meet theadditional responsibilities of becoming project coor-dinators.The present petition for unit clarification was filedby the Petitioner on March 18, 1977. The issue in thiscase2is whether or not the above-described existingunit of office clerical employees should be clarified toinclude the paralegal specialists working in the LegalAffairs Department.3The Union sought to establish that there is acommunity of interest between the paralegals andthe office clerical employees. Thus, the Union pre-sented witnesses who testified that the contractswhich paralegals now draft are basically form con-tracts involving the filling in of blanks, and that assecretaries the witnesses have drafted those con-tracts. However, these witnesses were primarilytestifying about job duties they had before theposition of paralegal specialist was created by theEmployer, and many of these secretaries no longerperform the same task they did before the paralegalposition was created. Further, it seems obvious thatthe performance of this duty is not traditionally aclerical function and that only certain of the secretar-ies were capable of assisting the attorneys in thisrespect.There are several job characteristics which distin-guish the paralegals from the office clerical employ-ees. Thus, the paralegals are supervised by attorneys,2 We find nc merit in the Employer's contention that the petition isinsufficient and should be dismissed because it requests "clarification...to determine whether the duties and functions of ...[paralegals] areproperly included or excluded from the bargaining unit." This is a technicalinaccuracy which is not a fatal deficiency, as the nature of the relief soughtwhereas the secretaries and clerks work for parale-gals and attorneys and report administratively to theoffice administrator. Paralegals are salaried, unlikethe office clericals who are hourly paid, and theparalegals do not punch a timeclock while thesecretaries and clerks do. Unlike the office clericals,the paralegal specialists attend regular meetings withattorneys and receive business cards and the sameoffice distribution of information as attorneys. Pa-ralegals do not type their own work but assign typingjobs to the secretaries. Although there do not appearto be any specific educational requirements foremployment as paralegals and a number of formersecretaries were promoted to paralegal as a result ofon-the-job-training, one has received a paralegalcertificate, at least two are college graduates, and allof the paralegal specialists employed at the time ofthe hearing had attended professional courses at theUniversity of Southern California and at the Univer-sity of California at Los Angeles through arrange-ments made by the Employer.In view of the foregoing and on the entire record inthis proceeding, we conclude that the paralegalspecialists have interests separate from those of theunit employees and, accordingly, we find that thisclassification is not an accretion to the bargainingunit. We shall therefore dismiss the petition.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.is clear; i.e., a determination of whether the position of paralegal specialistperforming the contract work is an accretion to the existing unit so that theincumbents are properly part of [the] said unit.3 At the time of the hearing there were approximately eight employees inthe category.173